UNITED STATES DISTRICT COURT po,
SOUTHERN DISTRICT OF NEW YORK i .

 

Jim Marco Cabanillas Lazo,

Petitioner,
19-cv-8513 (AJN)

—V—

ORDER
Thomas Decker, ef al.,

Respondents.

 

 

ALISON J. NATHAN, District Judge:

In light of Petitioner’s January 15, 2020 letter, Dkt. No. 17—and his representation

therein that this Court’s decision in Medley v. Decker, No. 18-CV-7361 (AJN), 2019 WL

7374408 (S.D.N.Y. Dec. 11, 2019), “decided the exact due process claims raised” by Petitioner

here—the Court is prepared to grant his Petition based on its prior decision in Medley, and not
reach the remaining issues raised in the Petition. If Petitioner objects to this approach, he shall

file a letter to that effect by January 30, 2020. If Petitioner files such a letter, the Court will

consider the entire Petition in due course.

SO ORDERED.

Dated: January XS, 2020
New York, New York All Li /

U7 AWISON NATHAN
Sn States District Judge

JAN 2°8 2020"

ewan cent

i

 
